EXHI BIT 3.2 State of North Carolina Department of the Secretary of State ARTICLES OF AMENDMENT OF GARMAN CABINET & MILLWORK, INC. Pursuant to §55-10-06 of the General Statutes of North Carolina, the undersigned corporation hereby submits the following Articles of Amendment for the purpose of amending its Articles of Incorporation. 1. The name of the corporation is Garman Cabinet & Millwork, Inc. 2.The text of each amendment adapted is as follows: 1. Increase of Authorized Capital. The corporation is currently authorized to issue 1,000 shares, all of one class designated as common stock. The corporation hereby increases its authorized capital to 100,000,000 shares of common stock.
